CATES, Judge,
This is an original petition for “certiorari,” the prayer of which asks us to prod the Circuit Court of Montgomery .County to send up the “evidence record” in a case whereunder, on July 10, 1963, Horsley was remanded to the Warden of Kilby Prison.
Since habeas corpus may be sought without fear of a plea of former adjudication, we see no reason to issue any writ. Under Fay v. Noia, 372 U.S. 391, 83 S.Ct. 822, 9 L.Ed.2d 837 (1963), Horsley is no longer bound to push his habeas corpus to the utter theoretical ends of the earth before he can enter the portals of the Federal courts.
The matters alleged — in purely conclusory terms, such as conviction on perjured testimony — are not grounds for habeas corpus. Code 1940, T. IS, § 28. The jurisdiction of this court in coram nobis exists only (a) if leave is sought to file in the circuit court to reopen a case appealed to us; or (b) if, in a case where we could have reviewed (e. g., twenty years’, or less, imprisonment), an appeal is taken from the judgment of the circuit court which entertains a coram nobis application.
We cannot make out (a) any sworn allegations or (b) venue sufficient to speculate,on coram nobis.
Denied.